Citation Nr: 1227772	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-33 025 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant is represented by: National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO in Newark, New Jersey.

In June 2009, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board, and adjudicated in a decision dated in October 2009.  In that decision, the Board granted service connection for tinnitus and denied service connection for bilateral hearing loss and posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the Veterans Claims Court.  In May 2010, pursuant to a Joint Motion for Remand (JMR), the Court Clerk vacated the Board's decision in part, and remanded the issues of service connection for bilateral hearing loss and PTSD back to the Board for development consistent with the JMR.

In July 2010, the Board remanded both issues for additional development.  In May 2012, the RO granted service connection for PTSD, which resolved the appeal as to that issue.  The issue of service connection for bilateral hearing loss has been returned to the Board for further appellate action.

In July 2012, the Board received correspondence from the Veteran enclosing medical records from his former employer but did not include a waiver of his right to have those records reviewed by the RO prior to Board adjudication.  However, a review of the claims file reveals that other copies of those records were reviewed by the RO at the time of the May 2012 supplemental statement of the case, therefore, a waiver is not necessary.


FINDINGS OF FACT

1.  The Veteran was exposed to loud sounds in service but hearing loss was shown.

2.  An organic disease of the nervous system was not manifest to a compensable degree within one year of service separation.

3.  Symptoms of hearing disability have not been continuous since service separation; current hearing loss is not related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service; an organic disease of the nervous system is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where a veteran served continuously for 90 days or more during a period of war (or anytime after December 31, 1946) and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Also for consideration is in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  

The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Service personnel records show that the Veteran served as a combat engineer in Vietnam.  He has described events such as being shot at regularly while driving a ration truck, which are consistent with engagement in combat.  The Board notes that the RO has granted service connection for PTSD based in part on such descriptions.  To the extent of any reasonable doubt remaining, the Board finds that such doubt is resolved in his favor, and combat engagement is substantiated.  

The Veteran contends that his hearing loss is due to noise exposure in Vietnam.  He claims that his company "stayed with a Howitzer company; they fired rounds off every 15 minutes."  The Board finds that noise exposure is consistent with his service and the Board has previously acknowledged noise exposure in granting service connection for tinnitus.  

Nonetheless, the Board finds that symptoms of hearing loss were not shown in service.  Service treatment records reflect no complaints of, treatment for, or a diagnosis of hearing loss.  At the time of discharge, the clinical evaluation of the Veteran's hearing was normal, with the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
5
5
0
-
10

The Veteran completed a report of medical history at service separation in March 1967 on which he noted that he had no history of ear trouble and had no medical complaints.  

The Board also finds that symptoms consistent with a bilateral hearing loss disability were not continuous after service.  Specifically, the Veteran worked for the Port Authority of New York and New Jersey after service and his hearing was periodically evaluated.  While he has indicated that records prior to September 11, 2001, were destroyed, subsequent records have been obtained.  In October 2002, the following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
5
LEFT
0
0
10
0
0

The next evaluation comes in January 2004, at which time the following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
35
LEFT
30
40
50
60
65

In September 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
40
LEFT
40
45
65
60
75

Maryland CNC speech recognition scores were 100 for the right ear and 72 for the left ear.

The report of VA examination in November 2010 reveals the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
35
LEFT
40
50
60
60
75

Maryland CNC speech recognition scores were 96 for the right ear and 68 for the left ear.

The Board notes the significant worsening in the Veteran's hearing after the October 2002 evaluation.  Indeed, he did not have a hearing loss disability in either ear at that time.  This is strong evidence against continuity of symptomatology after service.  

In addition to the absence of documented post-service symptomatology related to hearing loss, the Board has considered the Veteran's statements that he has experienced bilateral hearing loss since separation from service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he continued to experience hearing loss after he was discharged from the service.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
 
The Board notes that the Veteran testified that his first diagnosis of hearing loss was 30 years prior to the hearing and was provided in connection with his employer.  On his claim form, he reported that his disability began in 1966.  The Board notes that both of these accounts are inconsistent with the October 2002 audiometric readings set out above, which show that only seven years prior to his testimony, his hearing was normal.  

They are also inconsistent with a January 2004 notation from a private clinician that the Veteran was experiencing hearing loss secondary to surgery in October 2003 for an acoustic neuroma.  Moreover, even if the 30-year timeframe were acknowledged as true, that would place the first diagnosis of hearing loss some 12 years after service separation.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The October 2002 results constitute affirmative evidence that there was no hearing los disability at that time.  The Board finds that this evidence, combined with the inconsistent reports of onset provided by the Veteran, undercuts the credibility the Board attaches to his report of continuity of symptomatology since service separation.  

In addition, the Board notes that the Veteran's actions after service were inconsistent with an individual experiencing symptoms of hearing loss that he believed were related to service.  Of note, he filed a claim in November 1967, and again in March 1968; however, at those times, he noted only a skin condition, venereal disease, a left leg injury, and hepatitis as disabilities related to service.  The Veteran did not mention hearing loss in either claim.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he or she is experiencing symptoms that they believe are related to service.  

In this case, the Veteran demonstrated as early as November 1967 that he understood the procedure for filing a claim for VA disability compensation, and he availed himself of that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  

Thus, the Veteran's inaction regarding a claim for hearing loss, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of symptomatology of hearing loss at that time.  While his account of onset of symptoms has not been consistent, to the extent that he now claims that there was continuity of symptomatology since service, the Board finds that this assertion is not credible, as it is in conflict with clinical findings showing normal hearing in October 2002, and relating hearing loss to surgery for an acoustic neuroma in October 2003, as well as with his actions regarding other claims.  Therefore, the Board finds that continuity has not here been established, either through the medical evidence or through his lay statements.

The Board also finds, based on the essentially normal results in October 2002 that hearing loss was not manifest to a compensable degree within a year of service separation, and the presumptive provisions do not apply.  

The Board acknowledges that, in the May 2010 JMR, the parties emphasized the fact that the Board had found the Veteran's assertions regarding tinnitus to be credible in the same decision where it found his assertions regarding hearing loss to be not credible.  The Board simply notes that there was no evidence to contradict the Veteran's assertions regarding tinnitus.  As discussed above, there is significant and persuasive evidence to contradict his assertions regarding continuity of hearing loss symptomatology.  

In the event that chronicity in service and continuity of symptomatology after service are not demonstrated, service connection may still be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the evidence demonstrates that the Veteran's hearing loss is not related to service.  

In so finding, the Board places significant probative value on a September 2007 and November 2010 VA audiological examinations undertaken specifically to address the issue on appeal.  In September 2007, hearing loss was present in both ears, as demonstrated by meeting the threshold of 40 decibels in at least one frequency in both ears and exceeding 26 decibels in at least three frequencies in the left ear.  Further, speech recognition was below 94 percent in the left ear.  However, the VA audiologist opined that the Veteran's hearing loss was not due to active duty noise exposure.  

The audiologist based his opinion on the fact that the Veteran did not complain of hearing loss in service or upon his exit examination, and the Veteran was exposed to noise in his civilian job as a Port Authority employee for many years.  Further, he reported that ear protection was not used until approximately 1980.  

In November 2010, the examiner diagnosed normal to mild sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  Audiometric readings demonstrated a hearing loss disability in both ears.  The examiner opined that the hearing loss was not caused by or a result of the Veteran's service.  The rationale was that hearing was documented to be within normal limits at service separation, and that there was no scientific basis to support delayed onset of hearing loss.  

Thus, each examiner provided an opinion, supported by a rationale that is based on the service and post-service evidence, as well as generally accepted medical principles.  There is no medical opinion of record that purports to relate hearing loss to service.  Indeed, the Veteran's private physician in January 2004 related his hearing loss to surgery to remove an acoustic neuroma.  

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, establishing the etiology of hearing loss is not capable of lay observation.  His opinion is therefore not competent evidence of a nexus to service.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion and having carefully reviewed the evidence of record in light of the applicable law, the Board finds that, while the Veteran experienced noise exposure in service consistent with engagement in combat, symptoms of hearing loss were not chronic in service, symptoms of hearing loss were not continuous after service, and were not manifest to a compensable degree within a year of service separation, and the Veteran's current hearing loss disability is not related to service.  Accordingly, service connection for hearing loss is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, in an August 2007 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection for hearing loss, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice also included provisions for disability ratings and for the effective date of the claim.  With that letter, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and his written assertions and personal hearing testimony.

In addition, the Veteran was afforded VA examinations in September 2007 and November 2010.  These examinations were adequate because each was performed by a medical professional based on acknowledged claim file review, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses, opinions and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


